GIVAN, 'Justice,
dissenting.
I respectfully dissent from the majority opinion in this case.
In the brief filed by the respondents in this case, it is stated:
“At the hearing on defendant’s motion to compel discovery, the respondent court ordered the prosecuting attorney to provide the defendant with an inspection of statements by witnesses to police officers which were reduced to writing in the form of written reports by police officers.”
By this statement, the respondent court acknowledges that its order goes beyond the requirement to produce statements by witnesses, either written or recorded.
The majority is correct in observing that written or recorded statements of witnesses, which are in the possession of the prosecutor, may be ordered produced for the defendant’s examination. However, a reasonable interpretation of the court’s order in this case goes far beyond such a requirement.
In the case at bar, the prosecuting attorney correctly interpreted the judge’s ruling to mean that all police reports must be turned over to the defense counsel in order that they might search those reports to find any statement which potential witnesses might have made to the investigating police officers. The prosecuting attorney is correct in his obseryation that to allow defense counsel to inspect all police reports under the guise of searching for statements by prospective witnesses is a violation of Tolbert v. State (1979), 271 Ind. 269, 391 N.E.2d 823.
Because the order of the trial court goes beyond the observations made in the major*377ity opinion, I would remand this ease to the trial court with instructions to confine the order to require production of specific statements made by prospective witnesses. I would issue a writ of prohibition against any order requiring the State to produce the records of investigating police officers.
PIVARNIK, J., concurs.